OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS
                                                                           FILE COPY
                    P.O. BOX 12308, CAPITOL STATION, AUSTIN, TEXAS 78711




6/10/2015                                                   COA No. 13-13-00471-CR
ZALMAN, DANIEL                   Tr. Ct. No. 57,007                      PD-0261-15
On this day, the Appellant's petition for discretionary review has been refused.
                                                                    Abel Acosta, Clerk

                             RICHARD L. MANSKE

                             121 E MONSERATTE ST
                             EL CAMPO, TX 77437-4423
                             * DELIVERED VIA E-MAIL *
                OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS
                                                                           FILE COPY
                    P.O. BOX 12308, CAPITOL STATION, AUSTIN, TEXAS 78711




6/10/2015                                                   COA No. 13-13-00471-CR
ZALMAN, DANIEL                   Tr. Ct. No. 57,007                      PD-0261-15
On this day, the Appellant's petition for discretionary review has been refused.
                                                                    Abel Acosta, Clerk

                             13TH COURT OF APPEALS CLERK
                             DORIAN RAMIREZ
                             901 LEOPARD
                             CORPUS CHRISTI, TX 78401
                             * DELIVERED VIA E-MAIL *
                OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS
                                                                           FILE COPY
                    P.O. BOX 12308, CAPITOL STATION, AUSTIN, TEXAS 78711




6/10/2015                                                   COA No. 13-13-00471-CR
ZALMAN, DANIEL                   Tr. Ct. No. 57,007                      PD-0261-15
On this day, the Appellant's petition for discretionary review has been refused.
                                                                    Abel Acosta, Clerk

                             DISTRICT ATTORNEY WHARTON COUNTY
                             ROSS M. KURTZ
                             100 S. FULTON, SUITE 100
                             WHARTON, TX 77488
                             * DELIVERED VIA E-MAIL *
                OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS
                                                                           FILE COPY
                    P.O. BOX 12308, CAPITOL STATION, AUSTIN, TEXAS 78711




6/10/2015                                                   COA No. 13-13-00471-CR
ZALMAN, DANIEL                   Tr. Ct. No. 57,007                      PD-0261-15
On this day, the Appellant's petition for discretionary review has been refused.
                                                                    Abel Acosta, Clerk

                             LISA MCMINN
                             STATE PROSECUTING ATTORNEY
                             P.O. BOX 13046
                             AUSTIN, TX 78711
                             * DELIVERED VIA E-MAIL *